Exhibit 10.1

 

Subscription Agreement

 

THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR THE
SECURITIES LAWS OF ANY STATE OR ANY OTHER JURISDICTION. THERE ARE FURTHER
RESTRICTIONS ON THE TRANSFERABILITY OF THE SECURITIES DESCRIBED HEREIN.

 

THE PURCHASE OF THE SECURITIES INVOLVES A HIGH DEGREE OF RISK AND SHOULD BE
CONSIDERED ONLY BY PERSONS WHO CAN BEAR THE RISK OF THE LOSS OF THEIR ENTIRE
INVESTMENT.

 

HEALTHLYNKED CORP.

1726 Medical Blvd., Suite 101,

Naples, Florida 34110

 

Article I 

 

Ladies and Gentlemen:

 

The undersigned understands that HEALTHLYNKED CORP., a corporation organized
under the laws of Nevada (the “Company”), is offering an aggregate of _________
shares of its common stock, par value $0.0001 per share (the “Securities”) in a
private placement. The undersigned further understands that the offering is
being made without registration of the Securities under the Securities Act of
1933, as amended (the “Securities Act”), or any securities law of any state of
the United States or of any other jurisdiction, and is being made only to
“accredited investors” (as defined in Rule 501 of Regulation D under the
Securities Act).

 

1.            Subscription. Subject to the terms and conditions hereof, the
undersigned hereby irrevocably subscribes for the Securities set forth in
Appendix A hereto for the aggregate purchase price set forth in Appendix A,
which is payable as described in Section 4 hereof. The undersigned acknowledges
that the Securities will be subject to restrictions on transfer as set forth in
this subscription agreement (the “Subscription Agreement”).

 

2.            Acceptance of Subscription and Issuance of Securities. It is
understood and agreed that the Company shall have the sole right, at its
complete discretion, to accept or reject this subscription, in whole or in part,
for any reason and that the same shall be deemed to be accepted by the Company
only when it is signed by a duly authorized officer of the Company and delivered
to the undersigned at the Closing referred to in Section 3 hereof. Subscriptions
need not be accepted in the order received, and the Securities may be allocated
among subscribers. Notwithstanding anything in this Subscription Agreement to
the contrary, the Company shall have no obligation to issue any of the
Securities to any person who is a resident of a jurisdiction in which the
issuance of Securities to such person would constitute a violation of the
securities, “blue sky” or other similar laws of such jurisdiction (collectively
referred to as the “State Securities Laws”).

 



 

 

 

3.            The Closing. The closing of the purchase and sale of the
Securities (the “Closing”) shall take place at the offices of the Company, at
10:00 a.m. on ___________, or at such other time and place as the Company may
designate by notice to the undersigned.

 

4.            Payment for Securities. Payment for the Securities shall be
received by the Company from the undersigned by wire transfer of immediately
available funds or other means approved by the Company at or prior to the
Closing, in the amount as set forth in Appendix A hereto. The Company shall
deliver certificates representing the Securities to the undersigned at the
Closing bearing an appropriate legend referring to the fact that the Securities
were sold in reliance upon an exemption from registration under the Securities
Act.

 

5.            Representations and Warranties of the Company. As of the Closing,
the Company represents and warrants that:

 

(a)          The Company is duly formed and validly existing under the laws of
Nevada, with full power and authority to conduct its business as it is currently
being conducted and to own its assets; and has secured any other authorizations,
approvals, permits and orders required by law for the conduct by the Company of
its business as it is currently being conducted.

 

(b)          The Company has all requisite to issue and sell the Securities,
enter into this Subscription Agreement and to perform all the obligations
required to be performed by it hereunder, and such purchase will not contravene
any law, rule or regulation binding on the Company.

 

(c)          The Securities have been duly authorized and, when issued,
delivered and paid for in the manner set forth in this Subscription Agreement,
will be validly issued, fully paid and nonassessable.

 

(d)          Except as a result of the purchase and sale of the Securities and
as disclosed in the SEC Reports, there are no outstanding options, warrants,
scrip rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any shares of common stock, or contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
issue additional shares of common stock or securities convertible or exercisable
into common stock (the “Common Stock Equivalents”). 

 



 2 

 

 

(e)          The Company has filed all reports, schedules, forms, statements and
other documents required to be filed by the Company under the Securities Act and
the Exchange Act of 1934, as amended (the “Exchange Act”), including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, and the Company’s registration
statements on Form S-1 and Form S-8, being collectively referred to herein as
the “SEC Reports”) on a timely basis or has received a valid extension of such
time of filing and has filed any such SEC Reports prior to the expiration of any
such extension.  As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Securities and Exchange Commission (the “Commission”) with
respect thereto as in effect at the time of filing.  Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit adjustments.

 

(f)           Since the date of the latest audited financial statements included
within the SEC Reports, except as specifically disclosed in a subsequent SEC
Report filed prior to the date hereof, (i) there has been no event, occurrence
or development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or disclosed in filings made with the Commission,
(iii) the Company has not altered its method of accounting, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock and (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except pursuant to
existing Company stock option plans.  The Company does not have pending before
the Commission any request for confidential treatment of information.  “Material
Adverse Effect” means (i) a material adverse effect on the legality, validity or
enforceability of this Subscription Agreement, (ii) a material adverse effect on
the results of operations, assets, business, prospects or condition (financial
or otherwise) of the Company and its subsidiaries, taken as a whole, or (iii) a
material adverse effect on the Company’s ability to perform in any material
respect on a timely basis its obligations under this Subscription Agreement.

 



 3 

 

 

(g)          There is no action, suit, inquiry, notice of violation, proceeding
or investigation pending or, to the knowledge of the Company, threatened against
or affecting the Company, any subsidiary or any of their respective properties
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) (collectively,
an “Action”) which adversely affects or challenges the legality, validity or
enforceability of any of this Subscription Agreement or the Securities.  Neither
the Company nor any subsidiary, nor any director or officer thereof, is or has
been the subject of any Action involving a claim of violation of or liability
under federal or state securities laws or a claim of breach of fiduciary duty. 
There has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company.  The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.

 

6.            Representations and Warranties of the Undersigned. The undersigned
hereby represents and warrants to and covenants with the Company that:

 

(a)          General.

 

(i)          The undersigned has all requisite authority (and in the case of an
individual, the capacity) to purchase the Securities, enter into this
Subscription Agreement and to perform all the obligations required to be
performed by the undersigned hereunder, and such purchase will not contravene
any law, rule or regulation binding on the undersigned or any investment
guideline or restriction applicable to the undersigned.

 

(ii)         The undersigned is a resident of the state set forth on the
signature page hereto and is not acquiring the Securities as a nominee or agent
or otherwise for any other person.

 

(iii)        The undersigned will comply with all applicable laws and
regulations in effect in any jurisdiction in which the undersigned purchases or
sells Securities and obtain any consent, approval or permission required for
such purchases or sales under the laws and regulations of any jurisdiction to
which the undersigned is subject or in which the undersigned makes such
purchases or sales, and the Company shall have no responsibility therefor.

 

(b)          Information Concerning the Company.

 

(i)          The undersigned has access to and carefully reviewed the Company’s
SEC Reports and has had on opportunity for a reasonable period of time prior to
the date hereof to obtain additional information concerning the offering of the
Securities, the Company, and all other information to the extent the Company
possesses such information or can acquire it without unreasonable effort or
expense.

 



 4 

 

 

(ii)         The undersigned understands and accepts that the purchase of the
Securities involves various risks, including the risks outlined in the SEC
Reports and this Subscription Agreement. The undersigned represents that it is
able to bear any loss associated with an investment in the Securities.

 

(iii)        The undersigned confirms that it is not relying on any
communication (written or oral) of the Company or any of its affiliates, as
investment advice or as a recommendation to purchase the Securities. It is
understood that information and explanations related to the terms and conditions
of the Securities provided by the Company or any of its affiliates shall not be
considered investment advice or a recommendation to purchase the Securities, and
that neither the Company nor any of its affiliates is acting or has acted as an
advisor to the undersigned in deciding to invest in the Securities. The
undersigned acknowledges that neither the Company nor any of its affiliates has
made any representation regarding the proper characterization of the Securities
for purposes of determining the undersigned’s authority to invest in the
Securities.

 

(iv)        The undersigned is familiar with the business and financial
condition and operations of the Company, all as generally described in the SEC
Reports. The undersigned has had access to such information concerning the
Company and the Securities as it deems necessary to enable it to make an
informed investment decision concerning the purchase of the Securities.

 

(v)         The undersigned understands that, unless the undersigned notifies
the Company in writing to the contrary at or before the Closing, each of the
undersigned’s representations and warranties contained in this Subscription
Agreement will be deemed to have been reaffirmed and confirmed as of the
Closing, taking into account all information received by the undersigned.

 

(vi)        The undersigned acknowledges that the Company has the right in its
sole and absolute discretion to abandon this private placement at any time prior
to the completion of the offering. This Subscription Agreement shall thereafter
have no force or effect and the Company shall return the previously paid
subscription price of the Securities, without interest thereon, to the
undersigned.

 

(vii)       The undersigned understands that no federal or state agency has
passed upon the merits or risks of an investment in the Securities or made any
finding or determination concerning the fairness or advisability of this
investment.

 

(c)          Non-reliance.

 

(i)          The undersigned represents that it is not relying on (and will not
at any time rely on) any communication (written or oral) of the Company, as
investment advice or as a recommendation to purchase the Securities.

 



 5 

 

 

(ii)         The undersigned confirms that the Company has not (A) given any
guarantee or representation as to the potential success, return, effect or
benefit (either legal, regulatory, tax, financial, accounting or otherwise) of
an investment in the Securities or (B) made any representation to the
undersigned regarding the legality of an investment in the Securities under
applicable legal investment or similar laws or regulations. In deciding to
purchase the Securities, the undersigned is not relying on the advice or
recommendations of the Company and the undersigned has made its own independent
decision that the investment in the Securities is suitable and appropriate for
the undersigned.

 

(d)          Status of Undersigned.

 

(i)          The undersigned has such knowledge, skill and experience in
business, financial and investment matters that the undersigned is capable of
evaluating the merits and risks of an investment in the Securities. With the
assistance of the undersigned’s own professional advisors, to the extent that
the undersigned has deemed appropriate, the undersigned has made its own legal,
tax, accounting and financial evaluation of the merits and risks of an
investment in the Securities and the consequences of this Subscription
Agreement. The undersigned has considered the suitability of the Securities as
an investment in light of its own circumstances and financial condition and the
undersigned is able to bear the risks associated with an investment in the
Securities and its authority to invest in the Securities.

 

(ii)         The undersigned is an “accredited investor” as defined in Rule
501(a) under the Securities Act. The undersigned agrees to furnish any
additional information requested by the Company or any of its affiliates to
assure compliance with applicable U.S. federal and state securities laws in
connection with the purchase and sale of the Securities. The undersigned
acknowledges that the undersigned has completed the Investor Questionnaire
contained in Appendix B and that the information contained therein is complete
and accurate as of the date thereof and is hereby affirmed as of the date
hereof. Any information that has been furnished or that will be furnished by the
undersigned to evidence its status as an accredited investor is accurate and
complete, and does not contain any misrepresentation or material omission.

 

(e)          Restrictions on Transfer or Sale of Securities. As applies to the
Purchaser:

 

(i)          The undersigned is acquiring the Securities solely for the
undersigned’s own beneficial account, for investment purposes, and not with a
view to, or for resale in connection with, any distribution of the Securities.
The undersigned understands that the Securities have not been registered under
the Securities Act or any State Securities Laws by reason of specific exemptions
under the provisions thereof which depend in part upon the investment intent of
the undersigned and of the other representations made by the undersigned in this
Subscription Agreement. The undersigned understands that the Company is relying
upon the representations and agreements contained in this Subscription Agreement
(and any supplemental information) for the purpose of determining whether this
transaction meets the requirements for such exemptions.

 



 6 

 

 

(ii)         The undersigned understands that the Securities are “restricted
securities” under applicable federal securities laws and that the Securities Act
and the rules of the Commission provide in substance that the undersigned may
dispose of the Securities only pursuant to an effective registration statement
under the Securities Act or an exemption therefrom, and the undersigned
understands that the Company has no obligation or intention to register any of
the Securities, or to take action so as to permit sales pursuant to the
Securities Act (including Rule 144 thereunder). Accordingly, the undersigned
understands that under the Commission’s rules, the undersigned may dispose of
the Securities principally only in “private placements” which are exempt from
registration under the Securities Act, in which event the transferee will
acquire “restricted securities” subject to the same limitations as in the hands
of the undersigned. Consequently, the undersigned understands that the
undersigned must bear the economic risks of the investment in the Securities for
an indefinite period of time.

 

(iii)        The undersigned agrees: (A) that the undersigned will not sell,
assign, pledge, give, transfer or otherwise dispose of the Securities or any
interest therein, or make any offer or attempt to do any of the foregoing,
except pursuant to a registration of the Securities under the Securities Act and
all applicable State Securities Laws, or in a transaction which is exempt from
the registration provisions of the Securities Act and all applicable State
Securities Laws; (B) that the certificates representing the Securities will bear
a legend making reference to the foregoing restrictions; and (C) that the
Company and it affiliates shall not be required to give effect to any purported
transfer of such Securities except upon compliance with the foregoing
restrictions.

 

(iv)        The undersigned acknowledges that neither the Company nor any other
person offered to sell the Securities to it by means of any form of general
solicitation or advertising, including but not limited to: (A) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio or
(B) any seminar or meeting whose attendees were invited by any general
solicitation or general advertising.

 

7.            Conditions to Obligations of the Undersigned and the Company. The
obligations of the undersigned to purchase and pay for the Securities specified
in Appendix A and of the Company to sell the Securities are subject to the
satisfaction at or prior to the Closing of the following conditions precedent:
the representations and warranties of the Company contained in Section 5 hereof
and of the undersigned contained in Section 6 hereof shall be true and correct
as of the Closing in all respects with the same effect as though such
representations and warranties had been made as of the Closing.

 



 7 

 

 

8.            Obligations Irrevocable. The obligations of the undersigned shall
be irrevocable.

 

9.            Legend. The certificates representing the Securities sold pursuant
to this Subscription Agreement will be imprinted with a legend in substantially
the following form:

 

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION. THE SECURITIES MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH
ALL APPLICABLE STATE SECURITIES LAWS AND THE SECURITIES LAWS OF OTHER
JURISDICTIONS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND
SUCH OTHER APPLICABLE LAWS.”

 

10.          Lock-Up of Securities. The undersigned will not, for a period
commencing on the date hereof and ending six months thereafter, (1) offer,
pledge, sell, contract to sell, grant any option or contract to purchase,
purchase any option or contract to sell, or otherwise dispose of, directly or
indirectly, any Securities of the Company purchased under this Subscription
Agreement, (2) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
such Securities, whether any such transaction described in clause (1) or (2)
above is to be settled by delivery of such Securities, in cash or otherwise.

 

11.          Waiver, Amendment. Neither this Subscription Agreement nor any
provisions hereof shall be modified, changed, discharged or terminated except by
an instrument in writing, signed by the party against whom any waiver, change,
discharge or termination is sought.

 

12.          Assignability. Neither this Subscription Agreement nor any right,
remedy, obligation or liability arising hereunder or by reason hereof shall be
assignable by either the Company or the undersigned without the prior written
consent of the other party.

 

13.          Waiver of Jury Trial. THE UNDERSIGNED IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF
THE TRANSACTIONS CONTEMPLATED BY THIS SUBSCRIPTION AGREEMENT.

 



 8 

 

 

14.          Submission to Jurisdiction. With respect to any suit, action or
proceeding relating to any offers, purchases or sales of the Securities by the
undersigned (“Proceedings”), the undersigned irrevocably submits to the
jurisdiction of the federal or state courts located in the Borough of Manhattan
in New York City, which submission shall be exclusive unless none of such courts
has lawful jurisdiction over such Proceedings.

 

15.          Governing Law. This Subscription Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

 

16.          Section and Other Headings. The section and other headings
contained in this Subscription Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Subscription Agreement.

 

17.          Counterparts. This Subscription Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which together shall be deemed to be one and
the same agreement.

 

18.          Notices. All notices and other communications provided for herein
shall be in writing and shall be deemed to have been duly given if delivered
personally or sent by registered or certified mail, return receipt requested,
postage prepaid to the following addresses (or such other address as either
party shall have specified by notice in writing to the other):

 

If to the Company:

HealthLynked Corp.

1726 Medical Blvd Suite 101, Naples,

Florida 34110



Facsimile:



E-mail:



Attention: Chief Financial Officer

    with a copy to:

Sichenzia Ross Ference Kesner LLP



Facsimile: 212 930 9725



E-mail: gsichenzia@srfkllp.com



Attention: Gregory Sichenzia

    If to the Purchaser:

Facsimile:



E-mail:



Attention:

    with a copy to:

Facsimile:

E-mail:



Attention:

 



 9 

 

 

19.          Binding Effect. The provisions of this Subscription Agreement shall
be binding upon and accrue to the benefit of the parties hereto and their
respective heirs, legal representatives, successors and assigns.

 

20.          Entire Agreement. This Subscription Agreement constitutes the
entire agreement and supersedes all prior and contemporaneous agreements and
understandings among the parties with respect to the subject matter hereof and
thereof.

 

21.          Survival. All representations, warranties and covenants contained
in this Subscription Agreement shall survive (i) the acceptance of the
subscription by the Company and the Closing, (ii) changes in the transactions,
documents and instruments described herein which are not material or which are
to the benefit of the undersigned and (iii) the death or disability of the
undersigned.

 

22.          Notification of Changes. The undersigned hereby covenants and
agrees to notify the Company upon the occurrence of any event prior to the
closing of the purchase of the Securities pursuant to this Subscription
Agreement which would cause any representation, warranty, or covenant of the
undersigned contained in this Subscription Agreement to be false or incorrect.

 

23.          Severability. If any term or provision of this Subscription
Agreement is invalid, illegal or unenforceable in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other term or
provision of this Subscription Agreement or invalidate or render unenforceable
such term or provision in any other jurisdiction.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 



 10 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement
this ____ OF ___________, _________.

 

PURCHASER (if an individual):   PURCHASER (if an entity):           By
                                            

Legal Name of Entity 

Name:           By                   

Name:



        Title:  

 

State/Country of Domicile or Formation: ______________________________________

 

Aggregate Subscription Amount:

US$_________________________________________

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to __________ shares of common stock.

 

  HEALTHLYNKED CORP.         By:                       Name:     Title:  

 



 11 

 

 

APPENDIX A

 

Consideration To Be Delivered

 

Securities to Be Acquired Aggregate Purchase Price to be Paid     _________
shares of common stock US$ ___________   

 

 

12



 

 